SULLIVAN & CROMWELL LLP A LIMITED LIABILITY PARTNERSHIP TELEPHONE: +44(0)20-7959-8900 FACSIMILE: +44(0)20-7959-8950 WWW.SULLCROM.COM One New Fetter Lane London EC4A 1AN, England FRANKFURT • PARIS LOS ANGELES • NEW YORK • PALO ALTO • WASHINGTON, D.C. BEIJING • HONG KONG • TOKYO MELBOURNE • SYDNEY June 28, 2010 Mr. H. Roger Schwall, Assistant Director, Division of Corporation Finance, Securities and Exchange Commission, treet, N.E., Washington, D.C.20549-4628. Re: Statoil ASA Form 20-F for Fiscal Year Ended December 31, 2009 Dear Mr. Schwall: I refer to your letter dated June 24, 2010 to Mr. Eldar Sætre of Statoil ASA and my telephone call with Mark Wojciechowski on June 25, 2010 regarding the due date for responding to your letter.The Company has requested an extension of the due date in order to have sufficient time for compilation of the responses to the Staff’s comments and review by the officers of the Company and the Company’s external advisers.The Company confirms that it intends to submit its responses to the Staff’s comments by August 2, 2010. The Company appreciates your cooperation in extending the deadline for their response. Very truly yours, /s/ Kathryn A. Campbell Kathryn A. Campbell cc:Mr. Eldar Sætre (Statoil ASA) Sullivan & Cromwell LLP is a registered limited liability partnership established under the laws of the State of New York. The personal liability of our partners is limited to the extent provided in such laws. Additional information is available upon request or at www.sullcrom.com. A list of the partners' names and professional qualifications is available for inspection at the above address. All partners are either registered foreign lawyers in England and Wales or solicitors. Regulated by the Solicitors Regulation Authority.
